PLATT, District Judge.
The merchandise is a dried paste of sandalwood dust and day, variously in the form of small sticks, cones, and coils. When lighted it yields a fragrant odor. The testimony in the record fully establishes that it is used in joss houses and temples *250in China and Japan, being burnt at their altars and shrines. Clearly it seems to be the joss light intended by Congress to,be allowed free entry under paragraph 587 of the tariff act (Act July 24, 1897, c. 11, § 2, Free List, 30 Stat. 198 [U. S. Comp. St. 1901, p. 1684]).
Champion v. U. S. (C. C.) 150 Fed. 239, T. D. 27,495, has no application here. The goods there considered were not, in truth and fact, joss sticks, but were allowed that classification because of their being so denominated in trade. The articles before me now, being actually joss sticks or lights, are clearly entitled to exemption from duty.
The decision of the Board of General Appraisers is reversed.